Title: Enclosure: Extracts from a Letter of John Hurford Stone to Joseph Priestley, 10 August 1802
From: Stone, John Hurford
To: Priestley, Joseph


            
              [10 Aug. 1802]
            
            “I have just recd. my dr. Sir yr interesting communication by Mrs Fenwick, which only serves to heighten my esteem and admiration for your Presidt. We have now two men in the world to whom we look with mingled respect and anxiety. These two men are placed at opposite points of our globe, but their principles, their Sentiments and Conduct appear to be in exact sympathy with each other: The intermediate space is filled up by chiefs of different descriptions of good and evil, tending in general I think rather toward good, but who will not go far astray, when they have two Sentinels such as Jefferson & Alexander to keep them in order.
            It might have appeared extraordinary to you, that I shd. put the Autocrat of the Russians and your President in the same line, had I not given you some intimations in former letters of the Character & dispositions of the former. Since I last wrote to you, M. de la Harpe who educated this young man, is return’d from Petersburgh to Paris near which he resides. It wd. be too long to detail to you all that he tells me respecting his pupil, but a few traits will lead you to fill up the picture. In the course of a whole years conversation with the Emperor (for his intercourse was such with him as to be called so) La Harpe never once heard him pronounce the word Subjects or empire. Whenever Alexander talked of the Russians he always called them his Countrymen his fellow citizens (compatriotes, concitoyens) when he talked of Russia it was sa patrie whenever he talked of himself it was his post, his place his charge, as if he had been an elected magistrate. The idea of absolute authority was so far from his mind that in the flow of conversation where all was unpremeditated free & open, no expression intimating it, once strayed from his lips. His uneasy moments were, when the forms & ceremonies of Court recalled to his mind his superiority; at these times he wd. not suffer la Harpe to be a witness of what he called the degradation of mankind; no instances of which so much excited his indignation as what occurred at his own Coronation at Moscow, where he was compelled to submit to such humiliating usages, as were thought natural by his predecessors, but which it is probable he will be careful; if he live long enough to spare those who come after him. Their usages were the accustomed ceremonies of Genuflexion, Prostrations and Adorations exhibited at the Coronation of their Autocrats and which appear from the abhorrence with which he speaks of them to have made a very salutary impression on his mind.
            But these impressions are connected with no wild or extravagant notions of Liberty: there is no enthusiasm in any of his movements; and when he is resolved on doing some act of enlarged Beneficence, he is careful to disguise it under antient forms, so as to keep out of sight as much as possible the Idea of Innovation. Thus for instance, Classes of Russians who were incapacitated to possess property; he has contrived to admit into the Cast of Proprietors: this is the blow which Henry 7th struck at the feudal System; on his own territorial possessions, he suffers no Slave or Serf to be bought or sold; he has made it understood, that tho’ he does not mean to infringe on property of any kind, yet that he is personally under no Obligation to follow the barbarous usages of his unenlightened Ancestry. The hint has been taken, and the Gazettes which used to be filled with Columns of this kind of Serf-traffick, are at present perfectly innocent, since no one wishes to be ranked among the class of barbarous descendants. In a convenient season the Emperor will obey the impulse given by the People, and abolish formally an Usage which the enlightened nation of the Russians has already proscribed, the people themselves having taken the initiation in this abolition. This young man you see, is almost as Machiavelian in stealing away Despotism from among his Subjects, as others in Europe are in stealing away Liberty from their fellow Citizens. The powerful sentiment that weighs in his mind is Justice. In this principle he remains unshaken: nothing can seduce him from this point. He bears the most filial and affectionate attachment to his Mother; the Dowager Empress solicited some time since a favour for some one. The Emperor referred her to another day. As my mother Madam says he, you may command every thing that your Son can give, but as a Magistrate I am responsible for every action of my life. In granting your demand, I do an act which I cannot justify, and I am sure you will not urge it further. His Valet de Chambre had been with him from a child; he had Friendship and even Affection for him. The Emperor had one day intimation that some General of his Court had given him money for services rendered or to be rendered him with the Emperor. The man being interrogated owned the Transaction: no atonement could be made: both were banished instantly from the Court, with a suitable provision however for the Domestic.
            He is become as one wd. naturally suppose, an object of Adoration to the People of Russia; it is this kind of Sentiment he is much solicitous to correct. You know the Ceremony of prostration whenever the Emperor was met even in his Carriage, which Paul exacted very rigorously. Alexander had made it at first understood that these homages were disagreeable to him, but finding them continued he was compelled to issue a decree to force the People to keep themselves erect, & he has so far succeeded, that he walks now in the Streets, or in the public promenades with his wife, witht. undergoing any farther this kind of molestation: wherever he goes, he is unattended by guards, or by any other than a simple domestic behind his Carriage, or on Horseback into the Country.
            He is at this moment earnestly occupied in forming the Mechanism of a free Government, by arranging such an administration as shall become the Vehicle, first of instruction, next of introducing the notions of civil liberty. This is a work of great labour and length of time, and requires both courage & perseverance. He is indefatigable in research, & has auxialiaries as earnest and as active as their Principal. In short this Country unknown half a Century back in the System of European Governments, is rising fast to an elevated seat amongst them, & if it continue as it has begun, its influence will become more preponderant than is suitable to the views of some, who equal Alexander at present in Power, but are infinitely below him in wisdom & in goodness.
            Of the present rulers of nations, your President ranks the highest in Alexander’s esteem and affection. He speaks always of Mr Jefferson with high respect as a Man and with great admiration of his Conduct as an Administrator: and did the bounds of a letter permit me, I cd. convince you that this young Emperor is not unworthy of a return of the same Sentiment from your republican chief. I have just mentioned to you that the Emperor is earnest in his researches to form a good administration. I am persuaded that he wd. be highly gratified in receiving some account of the internal administration of the United States; by which I mean the mere machinery, such as the mode of Communication between the President and Ministers—of Ministers with each other—of ministers with their Bureaus of these bureaus with inferior administrations—and by what Channels affairs reach the higher from the lower departments. In such tableau, there is nothing as you will perceive that is political, & if there be no difficulty in procuring it, great service might be rendere’d at little expence. I could ask Joel Barlow, but he I should imagine is not sufficiently instructed in the detail. Yr Ambassador might be better informed, but I never ask any question of Diplomates.
            I have kept you long enough you will say in Russia, “let us hear what you have to say of Affairs nearer home.” This is a much more difficult and unpleasing task, for surely never did the Revolution under any of its Phases, present us with any thing so truly ludicrous as the present. For these four Months past, we have been retrograding at so furious a rate, that the most lynx-eyed observer has scarcely been able to keep pace with the motion, & heaven only knows when we shall stop. Within these 2 or 3 Days (10th. August 1802) we have made a kind of pause, having stumbled on something like a new Constitution, if such a name can be given to a string of resolutions said to be explanatory of the late Constitution; & by which we understand just so much, as that it is pretty nearly the inverse, and that all power, legislative, executory, judiciary & administrative is committed to the first consul who settles himself in office for life with the power of naming his Successor. This I am persuaded is only a turn of the wheel which will go round again, for nothing so monstrous so absurd and ridiculous can have any duration. This man in whom we had fixed part of our hopes (for we have learnt to fix them totally on no man) is become an object with us less of indignation, which is too elevated a sentiment, than of contempt. He is got so many more degrees below his place than we thought possible, that we know no longer how to estimate him. The Hero has totally disappeared beneath the Prince, and his vanity has got the better of his pride. More anxious of reigning than governing, while he plays the dictator, he is under the direction of (politically speaking) the most abandoned and perverse of Men. The honours which he had acquired from his glory, has let him totally to forget it, & the egregious flattery that has been poured upon him seems to have altered his Judgement. While he ambitioned being the Pericles of France, his ambition might have been tolerated in favour of the real benefits he contributed to introduce, but wanting to become the Augustus, he has sunk beneath the Usurper.
            You will readily suppose that these innovations are not regarded by the people with a favourable eye. All thinking men look on them with abhorrence, but as the press is under the severest restriction, there is no mode of communicating the public Sentiment. The only representation that France has of the public voice, is the English Press, and the only power which Buonaparte is at war with at present, and which perplexes him more than the Coalition, is the English Newspapers. He has made remonstrances in vain to the English Government, which refuses to put the press in England under the same restrictions as Buonaparte has imposed on it in France. Finding no redress from this quarter he has entered the field against them in his official Journal, which a few days since amused the Parisians exceedingly, when they read a Manifesto evidently written by himself, and which by its manner and stile of abuse, seemed to have issued from the Cabinet of some doubly irritated Jacobin. I trust this petulance will go no farther than newspaper discussion, and that his madness will not proceed so far as to light up again the flames of War, an event of which I have no great apprehension, since he must know that such an attempt could not fail of being attended with serious consequences to himself. He seems at present omnipotent but this is only seeming: I have lived long enough here not to be deceived by appearances, & the art or mechanism of Revolutions is so well known from the frequent practice that nothing is stable which is built on violence or power. Who could have predicted, a week before the fall of Robespierre, that this sanguinary chief was so near the scaffold. The late directory was overthrown against all expectations. Our present chief requires only a few men to look him steadily in the face, & such an event may happen when we are least aware of it.
            In the mean while the great principles of the Revolution are gaining ground every day. Perhaps this Season of extravagance & folly on the part of our Governors, is as necessary for its purpose as other events that have taken place. A season of enormities is that of enquiry, & tho’ Buonaparte affects to do all par le peuple et pour le peuple, the people are by no means the dupe. They do not as you may suppose behold witht. abhorrence these proceedings; & tho’ the Senate have just declared him consul for life on the vote of upwards of three millions, you may be assured that had the slightest scrutiny taken place not a fiftieth part wd. have acceded to this measure. Never was there a juggle so scandalous from the first to the last carried on by any Government, and never was contempt of all forms and decency more openly avowed or exhibited.
            It might be presumed from the audacity with which these acts of despotism are pushed forward, that some understanding had taken place between the french Government and foreign powers as guarantees of these Innovations. This, which is the opinion of many who cannot otherwise account for the Phenomena, I have good reason to believe is by no means the case. It is nothing but the delirium of Ambition the drunkenness of Power, such as sometimes seized the Directory after the events of the 18th. fructidor, and from which the awakening will be terrible for him. Whenever this event takes place the struggle if there be any will only be internal; I am confident that no power whatever will interfere; on the contrary there is not one but will take pleasure in seeing this arrogance humbled. He has just now personally insulted the English Government & in the grossest manner: he has I know personally insulted Russia. The alliance of this last with Prussia is become more intimate, & you know the extent of the friendship of Austria toward France. He has insulted the Army where he has the fewest friends. He has degraded every constituent authority in the state; & notwithstanding his public declarations respecting equality & the people, he scarcely ever dissembles his opinion of such chimæras. You will see by the Senatus consulte organique which he has lately published explanatory of the Constitution and which is diametrically opposite to every principle of it, the measure of his regard for the Laws & Liberties of his country. Admitting that the people have named him consul for life, by what authority does he name his Successor? or take the whole power of the State into his own hands? But this is a theme that would never finish. Let us escape therefore from the ungrateful Subject.
            I have weighed a great deal my dear Sir, all that you say respecting yourself. No selfish motive shall ever induce me to wish you to take any step but such as shall contribute to your happiness. We shd. certainly be abundantly gratified in possessing you, nor are the opinions you have formed respecting yr. welcome here at all founded. The chymists whom you oppose look to you with the greatest reverence; nor are you to believe from the lateness of your nomination to the Institute, that there was any Opposition whatever to your admission. You were not named the first because your nomination was secure, and because as member of the former academies, you had a right. It was a struggle for more uncertain Candidates that caused this delay. As to others, there is no friend of Liberty or of Science here who does not think like Mr Jefferson, so that your objections on this head, are all unfounded. Your health it seems is recovering, nor is yr. age such as to preclude such a Voyage. You are now about 68. This is not with studious men the Season of decay, either corporeal or mental. We have a friend here who is now 85 who has just published a Poem in 3 Vol called Gli Animali parlanti, a severe satire on the modern governments of Europe, and which rivals for its poetical Beauties Ariosto. He is now publishing 3 other 8vo. vols of poetry, which he has just finished, & which display all the richness of imagination of 40 Years. Your friend Mr Lindsay is recovered from a severe illness; he is older than you. Miss Williams has just received a lively letter from him. I trust therefore your health would be no hindrance, could other obstacles be removed.
            I am happy to see that you are publishing your Church history. I shd. very willingly sit down to give you farther accounts of the modern state of Religion in this part of the world, but I propose sending you 4 Vols on that Subject written by our friend the late Bp of Blois M. Gregoire. This work will be the history of religion in France since the Revolution, which I think of translating with notes. The Bp you know is very Catholic & very antipapist, but he is also very liberal. you will find with the annotations we shall make, much information on the parts you wish. He is now in England, where he has been recd. with great honour by the Literati and by the Jews of whom he was the official defender here previous to the Revolution. They have evinced their Gratitude by a deputation to present him with their Thanks & a piece of plate worth 100 £.
            Your notes on all the books of Scripture cannot fail of being a most valuable work. Mr Russel had already spoken to me about it. The price of printing here is at least 75 per Cent cheaper than in England. If you will send the work when ready we will print it here, and agreeable to the intimations contained in your former letter I will make Mr Russel advance half the expence, and I will undertake the other. He has promised to share with me that of printing the translations of yr works which I am going on with.
            I have just received a Deputation from a Body of Christians of rather opposite principles to ours, the Missionary Society in London. These Gentlemen like ourselves are anxious to propagate the Gospel in France, & have proposed to me 6 months since the publication of the new Testament with an introduction of about 250 Pages which they sent me. I return’d it with much erasure and changes, which it seems they have adopted. Their principal is a Mr Bogue of Gosport who superintends an Academy for the education of independent Ministers. The Gentleman who is here & who was a Student under him tells me that yr theological works form at times part of their Lectures. He has given me a very interesting account of the state of Religion in England, and among other things informs me, that the Bishops have agreed to ordain none who do not subscribe to the 39 articles in the sense which they have laid down, which is far from being a liberal one. He assures me also tho’ much allowance is to be made for his professional Attachments, that the Secessions from the Church are growing very alarming to the establishment, and if the facts he related to me are true, there may be some reason. As our house twice a week is somewhat of a Tower of Babel, where people of all Tongues and Professions assemble, We had a visit last evening from one of the Royal Chaplains, Dr Glasse who translated you know the Charactacus of Mason into Greek measure. From his acct. also there appears to be division in the house hold. He inform’d me however that your old Antagonist Dr. Horsley was translated last week to another Bishoprick that I think of St. Asaph with 6000 £ to the great discontent of his Brethren, but it seems that it was the King’s particular pleasure. Horseley’s incredulity in Religion he informs me has become proverbial as his profligacy in morals has become notorious.
            You will be desirous no doubt of hearing some thing about the State of Religion here in France. You have seen in the Papers the Concordat both for Catholics and Protestants. They are now by law placed on an equal footing and salaried alike. The protestants feel however the Indignity done to their profession, & have lately held a meeting in Paris & agreed to address the Government on certain points where the interference of the latter seems incompatible with Liberty of Conscience. They have also formed a central Committee of Correspondence with all the protestant churches throughout France. I have very little hopes and few wishes that the Government shd. accede to their Proposals in the first instance, tho’ it is not unlikely from the personal Character of the first Consul, who affects great liberality of Sentiment on these points, that he may in some moment of Caprice accede to a revision. It seems that he has declared himself repeatedly in favour of protestant principles, tho’ the truth is he knows nothing about either. Happily however the Laws give the greatest latitude to all other religious persuasions, and though the Catholic Lutheran and Calvinist are bound by certain articles & Conventions, the Socinian, Anabaptist, Independent, Jew, and others may open any churches at their own expence. In some parts of France the Catholics are very Zealous; in others the Protestants are not less so. On the Rhine the two Communions have joined, and in the South the secession from the Catholic church to the protestant has been and continues very great.
            I cannot close this long letter without turning once more to temporal matters, and observing that the cause of Liberty has made some progress in England. Mr W. Smith is elected at Norwich in the room of Mr Wyndham, and Sr. Francis Burdett has turn’d out the Court Candidate for Middlesex. This last the more surprizes me as Sr. Francis informed me here at Paris, where he was loitering till within a week of the Dissolution that he had no intention of going into Parliament, & had made no preparation to canvas. It is singular, but we look toward England for Liberty, as till lately we looked toward France; and the present Government in the late Manifesto written by the Consul, talks of the English Government as either impotent to defend itself or willing to disturb the Social order of Europe.
            I have other matters &c &c.—
          